MEMORANDUM OPINION
No. 04-05-00614-CR
Cynthia FLORES,
Appellant
v.
The STATE of Texas ,
Appellee
From the 226th Judicial District Court, Bexar County, Texas
Trial Court No. 1999-CR-0549A
Honorable Sid L. Harle, Judge Presiding



PER CURIAM

Sitting: Alma L. López , Chief Justice
  Phylis J. Speedlin , Justice
  Rebecca Simmons, Justice
Delivered and Filed: May 24, 2006

DISMISSED
 On March 22, 2006, this court abated this appeal to the trial court to hold a hearing to determine whether appellant desires
to prosecute her appeal, whether appellant is indigent, and whether counsel has abandoned this appeal.  See Tex. R. App. P.
38.8(b)(2).  On April 27, 2006, this court received a supplemental clerk's record from the trial court which contains a letter
personally signed by appellant stating that she no longer wishes to prosecute this appeal, and the trial court's findings of fact
and conclusions of law stating that appellant does not wish to have an attorney appointed in order to pursue her appeal, and
does not wish to pursue her appeal.  We construe appellant's letter as a motion to dismiss this appeal.  See Tex. R. App. P.
42.2(a).  It is therefore ORDERED that this appeal is reinstated on the docket of this court.  It is further ORDERED that
appellant's motion to dismiss this appeal is granted, and this appeal is dismissed.  See Tex. R. App. P. 42.2(a).


       PER CURIAM
DO NOT PUBLISH